Citation Nr: 9913300	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  98-17 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to recognition of the appellant as a veteran for 
purposes of Department of Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 determination of the 
Department of Veterans Affairs (VA), Manila, Philippines, 
Regional Office (RO).




FINDING OF FACT

The appellant had no service in the active military, naval or 
air service of the Armed Forces of the United States.


CONCLUSION OF LAW

The basic requirement for entitlement to recognition of the 
appellant as a veteran for purposes of Department of Veterans 
Affairs (VA) benefits has not been met.  38 U.S.C.A. §§ 
101(2), 107, 5107 (West 1991 and Supp. 1998); 38 C.F.R. 
§§ 3.1, 3.6, 3.7, 3.8, 3.9 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Laws and Regulations:  Initially, the Board notes 
that a determination as to whether the appellant has 
submitted a well-grounded claim need not be addressed.  The 
concept of well grounded applies to the character of the 
evidence presented by a claimant.  For purposes of this 
decision, as there is no dispute as to the evidence, but only 
to the law and its meaning, the concept of well grounded is 
not found to be applicable.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).

The issue presented in this case is one of status -- that is, 
whether the appellant is a "veteran" as that term is 
defined by statute.  A "veteran" is defined as a "person 
who served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable."  38 U.S.C.A. § 101(2) (West 1991); 
see also 38 C.F.R. § 3.1(d) (1998). The term "veteran" means 
a person who served in the active military, naval or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2) 
(West 1991 and Supp. 1998).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6.

Persons with active military service certified as such under 
section 401 of Pub. L. 95-202 are eligible for VA benefits, 
if their service is certified by the Secretary of Defense as 
active military service and if a discharge under honorable 
conditions is issued by the Secretary.  38 C.F.R. § 3.7(x).

Service in the following groups has been certified as active 
military service:

1. Women's Air Forces Service Pilots (WASP).

2. Signal Corps Female Telephone Operators Unit of World War 
I.

3. Engineer Field Clerks.

4. Women's Army Auxiliary Corps (WAAC).

5. Quartermaster Corps Female Clerical Employees serving with 
the AEF (American Expeditionary Forces) in World War I.

6. Civilian Employees of Pacific Naval Air Bases Who Actively 
Participated in Defense of Wake Island During World War 
II.

7. Reconstruction Aides and Dietitians in World War I.

8. Male Civilian Ferry Pilots.

9. Wake Island Defenders from Guam.

10. Civilian Personnel Assigned to the Secret Intelligence 
Element of the OSS.

11. Guam Combat Patrol.

12. Quartermaster Corps Keswick Crew on Corregidor (WWII).

13. U.S. Civilian Volunteers Who Actively Participated in 
the Defense of Bataan

14. United States Merchant Seamen Who Served on Blockships 
in Support of Operation Mulberry.

15. American Merchant Marine in Oceangoing Service during 
the Period of Armed Conflict, December 7, 1941, to August 
15, 1945.

16. Civilian Navy IFF Technicians Who Served in the Combat 
Areas of the Pacific during World War II (December 7, 1941 
to August 15, 1945). As used in the official name of this 
group, the acronym IFF stands for Identification Friend or 
Foe.

17. U.S. Civilians of the American Field Service (AFS) Who 
Served Overseas Operationally in World War I during the 
Period August 31, 1917 to January 1, 1918.

18. U.S. Civilians of the American Field Service (AFS) Who 
Served Overseas Under U.S. Armies and U.S. Army Groups in 
World War II during the Period December 7, 1941 through 
May 8, 1945.

19. U.S. Civilian Employees of American Airlines Who Served 
Overseas as a Result of American Airlines' Contract with 
the Air Transport Command During the Period December 14, 
1941 through August 14, 1945.

20. Civilian Crewmen of United States Coast and Geodetic 
Survey Vessels Who Performed Their Service in Areas of 
Immediate Military Hazard While Conducting Cooperative 
Operations with and for the United States Armed Forces 
Within a Time Frame of December 7, 1941, to August 15, 
1945.

21. Honorably Discharged Members of the American Volunteer 
Group (Flying Tigers) Who Served During the Period 
December 7, 1941 to July 18, 1942.

22. U.S. Civilian Flight Crew and Aviation Ground Support 
Employees of United Air Lines (UAL), Who Served Overseas 
as a Result of UAL's Contract With the Air Transport 
Command During the Period December 14, 1941, through 
August 14, 1945.

23. U.S. Civilian Flight Crew and Aviation Ground Support 
Employees of Transcontinental and Western Air (TWA), Inc., 
Who Served Overseas as a Result of TWA's Contract With the 
Air Transport Command During the Period December 14, 1941, 
through August 14, 1945.

24. U.S. Civilian Flight Crew and Aviation Ground Support 
Employees of Consolidated Vultree Aircraft Corporation 
(Consairway Division) Who Served Overseas as a Result of a 
Contract With the Air Transport Command During the Period 
December 14, 1941, through August 14, 1945.

25. U.S. Civilian Flight Crew and Aviation Ground Support 
Employees of Pan American World Airways and Its 
Subsidiaries and Affiliates, Who Served Overseas as a 
Result of Pan American's Contract With the Air Transport 
Command and Naval Air Transport Service During the Period 
December 14, 1941 through August 14, 1945.

26. Honorably Discharged Members of the American Volunteer 
Guard, Eritrea Service Command During the Period June 21, 
1942 to March 31, 1943.

27. U.S. Civilian Flight Crew and Aviation Ground Support 
Employees of Northwest Airlines, Who Served Overseas as a 
Result of Northwest Airline's Contract with the Air 
Transport Command during the Period December 14, 1941 
through August 14, 1945.

28. U.S. Civilian Female Employees of the U.S. Army Nurse 
Corps While Serving in the Defense of Bataan and 
Corregidor During the Period January 2, 1942 to February 
3, 1945.  38 C.F.R. § 3.7(x) (1998).

Field clerks of the Quartermaster Corps are among the persons 
included as enlisted men and are considered to have performed 
active military, naval, and air service.  38 C.F.R. § 3.7.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among those military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States and all service in the 
Commonwealth Army of the Philippines, shall not be deemed to 
have been active military, naval or air service for the 
purpose of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except benefits under certain contracts of 
National Service Life Insurance; the Missing Persons Act; and 
compensation for service-connected disability or death, 
dependency and indemnity compensation for service-connected 
death (with an exception) and burial benefits.  38 U.S.C.A. § 
107(a) (West 1991 and Supp. 1998); 38 C.F.R. § 3.8 (1998).

Service on the Philippine Scouts under section 14 of the 
Armed Forces Voluntary Recruitment Act of 1945 shall not be 
deemed to have been active military, naval, or air service 
for the purpose of any laws administered by the Secretary 
except benefits under certain contracts of National Service 
Life Insurance, compensation for service-connected disability 
or death, and dependency and indemnity compensation for 
service-connected death (with an exception of § 1312(a)).  38 
U.S.C.A. § 107(b) (West 1991 and Supp. 1998); 38 C.F.R. § 3.8 
(1998).

Regulations provide that for purposes of establishing 
entitlement to pension, compensation, dependency and 
indemnity compensation or burial benefits, the VA may accept 
evidence of service submitted by a claimant without 
verification from the appropriate service department if the 
evidence meets the following conditions: the evidence is a 
document issued by the service department; the document 
contains needed information as to length, time and character 
of service; and in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a) (1998).  If the claimant does not provide 
evidence that complies with these conditions, the VA "shall 
request verification of service from the service department."  
38 C.F.R. § 3.203(c) (1998).  Findings by the service 
department as to a person's service "are binding on the VA 
for purposes of establishing service in the United States 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).

Factual Background:  The appellant asserts that he is 
entitled to VA disability compensation because his "present 
disabled condition" is attributable his "service and 
impaired health in World War II."

The evidence of record includes notices of personnel action 
from the Maritime Personnel Section which reflect the 
appellant's initial assignment as Ordinary Seaman effective 
December 6, 1946, his temporary promotion to Able Seaman in 
August 1947, and his separation on termination of contract in 
June 1948.  Also submitted in support of his claim is a copy 
of the appellant's April 1991 Application for Discharge of 
Member or Survivor of Member of Group Certified to Have 
Performed Active Duty with the Armed Forces of the United 
States, DD Form 2168.  The DD Form 2168 notes that the 
principal purpose of this application is to assist the 
secretary of a military department in determining if the 
applicant was a member of a group which has been found to 
have performed active military service and, after an 
affirmative finding as to the applicant, to assist the 
secretary in issuing an appropriate certificate of service.

Upon consideration of the foregoing, in July 1998, the RO 
notified the appellant that his claim had been denied because 
the appellant did not have the required military service to 
be eligible for VA benefits.  He was further notified that 
his service with the United States Army Transport, as a 
seaman, was performed in a civilian capacity and not 
considered service with the Armed Forces of the United 
States.

In a December 1998 letter, the RO noted that the appellant 
may have submitted an application seeking recognition of his 
merchant seaman service and requested that, should the 
application have received favorable action, the appellant 
should furnish the RO with a copy of his DD 214 (Certificate 
of Release or Discharge from Active Duty.)  The appellant's 
claims file contains no evidence to suggest that his 
application seeking recognition of his merchant seaman 
service received favorable action.

Analysis:  As noted above, in order for a person to be 
considered a "veteran" for VA benefits purposes, he must 
have served in the active military, naval or air service, 
meaning, he must have had active duty service.  Only those 
civilian employees specifically enumerated in 38 C.F.R. § 3.7 
are deemed to have had active duty service.  There is no 
evidence that the appellant was a field clerk of the 
Quartermasters Corps.  The appellant's service as an Ordinary 
Seaman and an Able Seaman is not recognized as active duty 
service.  See 38 C.F.R. § 3.7.  The appellant has provided 
evidence that he may have applied to have his service 
certified as active military service, but he has provided no 
evidence that his service has been certified by the Secretary 
of Defense as active military service or that a discharge 
under honorable conditions was issued by the Secretary as 
provided for by 38 C.F.R. § 3.7(x).

Inasmuch as the appellant does not assert that he had any 
other periods of active or recognized military service, 
verification of service from the service department is not 
warranted.  38 C.F.R. § 3.203(c).  

In a case such as this, when the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Therefore, since the appellant does 
not meet the basic criteria for VA compensation and pension 
benefits, the claim must be denied.


ORDER

Entitlement to recognition of the appellant as a veteran for 
purposes of VA benefits is not established.  The benefit 
sought on appeal is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

